Dissenting Opinion by
Judge Doyle :
I respectfully dissent. While I agree that the applicable appeal period was thirty days from the *352date the decision notice was mailed, I would remand the matter to the court of common pleas for a determination of when the notice was actually received.
In every case, the operative mailing date will necessarily be prior to or possibly on the same date as when the notice is actually received, but never after. Consequently, in cases where it is clear that the appeal was not filed within thirty days of actual receipt of the notice, the appeal, by logical necessity, cannot have been filed within thirty days of the mailing date.
The rule articulated by the majority provides that the statutory appeal period would never begin to run if the Board of Assessment failed to give written notification of the date of mailing. I do not believe Schmidt v. Commonwealth, 495 Pa. 238, 433 A.2d 456 (1981) compels such a rule; and I do not believe our opinion in Hanna v. Zoning Board of Adjustment of Pittsburgh, 62 Pa. Commonwealth Ct. 620, 437 A.2d 115 (1981) should be read to require such a rigid stricture.
In Schmidt, the Supreme Court reasoned that notification of the date of mailing is essential because “ [w] ithout such notification, a taxpayer can have no reliable basis for knowing the number of days remaining in which to file a petition for review.” 495 Pa. at 241, 433 A.2d at 458. Once a notice of decision is actually received, however, the taxpayer surely knows that there is an operative mailing date and the appeal period has commenced. He surely knows also that he has no more than the total number of allotted days in which to file an appeal. In Schmidt the Court found that, the appellant, because no notification of the operative mailing date was given, was justified in relying on the date of a subsequently mailed notice as the commencement of the period for appeal. I *353■would similarly hold, in cases such as the one at bar, where notification of the mailing date is inadequate, that an appellant is justified in relying on the date of receipt of the notice as the commencement of the period for appeal. I find no justification, however, for reliance on any date subsequent to actual receipt.
Hanna is not to the contrary. In that case we permitted an appeal which was filed within thirty days of receipt of the notice of decision and held that neither the date on a transmittal letter nor the postmark on the envelope it came in was sufficient under Schmidt to give notification of commencement of the appeal period. We allowed no burden on the appellant to calculate a probable mailing date from the date of receipt or from any indicia less than formal notification. The burden was placed on the Board to ensure that the appellant knew when the appeal period commenced. I do not here advocate any burden on the appellant to speculate as to the probable mailing date Aor even to prove when notice was actually received if notification of the mailing date is faulty. Proof of notification of the mailing date or proof of the date of actual receipt rests properly with the Board, and either burden is easily met through the use of certified mail. I would, however, hold an appellant to the fundamentally obvious knowledge that if he has received notice, the appeal period has commenced at least as of that date.
Finally, I must disagree also with the implication in the majority opinion and in Hanna that indication of the mailing date on the decision notice itself constitutes the sole and conclusive proof of the commencement date of the appeal period. That the mailing date indicated on a notice inside a sealed envelope should be conclusive over the postmark on the outside seems to go against logic. At best, any mailing date *354indicated on the notice itself can indicate only an intended mailing date. I can foresee instances where the notice, while indicating one mailing date on its face, may inadvertently, or perhaps purposefully, be delayed and actually be mailed later. As notification of the actual mailing date, such indicia as a postmark or transmittal letter may be deficient, but as evidence of an actual mailing date subsequent to that indicated on a decision notice, such indicia should be considered competent.